The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, Arkansas 72702-1048
Dear Senator Malone:
This is in response to your request for an opinion on the following:
  A.C.A. § 18-46-115 provides that the Circuit Clerk `shall be entitled to collect not more than fifty cents (50¢) for the filing, recording, and indexing of each [hospital] lien and not more than fifty cents for the filing of the release of any lien. . . .' A.C.A. § 21-6-306(1) provides that for deeds, mortgages, `and other recordable instruments,' the appropriate charge is $6.00 for the first page and $2.00 for each additional page of such an instrument. For the filing of hospital liens does A.C.A. § 18-46-115 set the charge or do the provisions of A.C.A. § 21-6-306(1) make the charge for filing these instruments $6.00 for the first page?
It is my opinion that the appropriate charge for the filing of "hospital liens" is the fifty cent charge levied under A.C.A. § 18-46-115 (Supp. 1995).
The first statute you have cited, A.C.A. § 18-46-115 (Supp. 1995) (last amended in 1993), deals specifically with the filing of "Medical, Nursing, Hospital, and Ambulance Service Provider Liens." It provides, in pertinent part, that:
  (a) The clerk of the circuit court in each county shall maintain, at the expense of the county, a file designated and labeled `Medical, Nursing, Hospital, and Ambulance Service Provider Liens,' and an appropriate and sufficient book record and index of the liens, properly labeled.
*     *     *
  (c) The clerk of the circuit court shall be entitled to collect not more than fifty cents (50¢) for the filing, recording, and indexing of each lien, and not more than fifty cents (50¢) for the filing of the release of any lien and noting on the record and on the release the fact that the release has been so filed.
The second statute you have noted is A.C.A. § 21-6-306 (Supp. 1995) (last amended in 1995), and it sets the "uniform fees" to be charged by recorders1 in the various counties. It sets the following relevant fees:
  (a)(1) For recording deeds, deeds of trust, mortgages, release deeds, powers or attorney, and other recordable instruments, except as otherwise prescribed in this section, six dollars ($6.00) for one (1) page, one (1) side only, and two dollars ($2.00) for each additional page. [Emphasis added.]
The question presented is which statute is applicable to the filing of hospital liens.
Clearly, in my opinion, A.C.A. § 18-46-115 is the applicable statute. It is a settled rule of statutory construction, noted in numerous Arkansas cases, that a general statute does not apply when there is a specific statute covering the particular subject matter, irrespective of the dates of passage of the enactments. See, e.g., Donoho v. Donoho, 318 Ark. 637,887 S.W.2d 290 (1994); and Williams v. Pulaski County ElectionCommission, 249 Ark. 309, 459 S.W.2d 52 (1970).
Section 18-46-115, in my opinion, is therefore the applicable statute.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh
1 The recorder is also the circuit clerk. See A.C.A. §14-14-502(a)(2)(A)(vii); § 14-14-603(7); § 14-14-1301(a)(2); Durden v.Sebastian County, 73 Ark. 305, 83 S.W. 1048 (1904) and Ops. Att'y Gen.94-008 and 89-296.